Citation Nr: 1504600	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-27 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs healthcare system without a co-payment requirement for the period beginning October 10, 2010.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active service from October 1951 until August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia which determined that the Veteran was responsible for co-payment charges associated with VA medical care based on his income for 2009.

The Veteran's case was remanded in March 2014 for additional development and has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From January 1, 2009, to December 31, 2009, the Veteran's countable income was above the $35,284 VA National Means Test threshold and the Geographic Means Test threshold of $37,450.  

2.  The calculation of the Veteran's countable income was correctly adjusted effective October 10, 2010, based on his income received from the SSA and any horse-related winnings/monies received in 2009.


CONCLUSION OF LAW

The Veteran's nonservice connected pension benefits were correctly adjusted, effective October 10, 2010, based on income received from the SSA, and horse-related activities.  38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In March 2014, the Board remanded the Veteran's claim for additional development-including obtaining copies of the notice of disagreement and any associated receipts and records related to his hobby of raising horses.  Although, the AOJ was unable to obtain these receipts and records related to horse raising, the Board finds that the Veteran is not prejudiced in this decision because the funds received from his show horse are not specifically excluded from countable income as will be discussed more fully below.  In other words, regardless of the amounts noted on the identified receipts, the Veteran is not entitled to having the horse show income excluded.  Given the association of the complete substantive appeal and the October 2010 VA Form 10-10EZR, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his attributable income is not greater than a specified income threshold.  38 U.S.C.A. §1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  

The Veteran's attributable income in 2009 (the prior calendar year) must be used to determine his copay status.  See 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  This regulation directs that income be determined in the same manner as for VA pension benefits under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).

Improved (nonservice-connected) pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a). 

One prerequisite to entitlement is that the veteran's income not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a). 

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23(a),(b),(d)(4). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from SSA and winnings from horse shows are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.

Payments of VA pension benefits are made at a specified annual maximum rate, and are also reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

A veteran's annual income includes the annual income of his or her spouse.  38 C.F.R. § 3.23(d)(4) (2014).

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Effective December 1, 2009, the maximum annual pension rate (MAPR) for a single veteran with one dependent was $15,493.00.  See Veterans Pension Rate Table, www.benefits.va.gov/PENSION/rates_veteran_pen09.asp.  Deducible medical expenses are those expenses that exceed 5% of the MAPR or $774.00.

Factual Background and Analysis

The Veteran contends that the horse show winnings should not be counted as income for determining VA copay status.  He maintains that his horse-related activities are a hobby, and the costs of maintenance and care for the horse is in excess of any horse winnings, and therefore, the winnings should not be counted as income.  

The available record shows that October 2010, the Veteran submitted VA Form 10-10 EZR (Health Benefits Renewal Form), and was found to be below the VA National Means Test threshold (MTT) and made the Veteran eligible for cost-free VA care.  

In a June 2011 Income Verification Match (IVM), the Veteran's gross income, including income from horse-related activities and other sources, was above the $35, 284 MTT and above the Geographic Means Test threshold of $37,450 for his residency location.  Based upon the results of the IVM process, the Veteran's cost-free status changed to copay required beginning October 10, 2010.   

Upon careful review of the evidence of record, the Board finds that the change of the Veteran's copay status to copay required was proper.  As noted above, the Veteran's income for 2009 exceeded the VA National MTT and the Geographic MTT, and there is no VA regulation to support the Veteran's contention that his horse-related winnings should not be counted as income for VA purposes.  The regulations relating to income, 38 C.F.R. §§ 3.271-3.272, explicitly include any income from any source, except those specifically excluded. 

The Board acknowledges the Veteran's argument that if money earned from horse-related activities is counted as income, expenses related to horse care and training should be deducted.  Nevertheless, VA considers gross income from all sources, unless an exclusion or deduction is specifically allowed under applicable regulations.  As such, attributable income for VA purposes may be very different that adjusted gross income or taxable income for IRS purposes.  To the extent that the Veteran may have misunderstood this distinction, his lack of understanding does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).

In sum, the available evidence shows that the Veteran's attributable household gross income for 2009 was above both the national and geographic Means Test thresholds for that year.  Accordingly, the Veteran is not eligible for treatment in VA's healthcare system under the copay exempt category for the period from October 10, 2010.  

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  There simply is no provision of law under which the Board may grant the Veteran the benefits sought.  Accordingly, the claim above must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As the reduction of the Veteran's VA nonservice-connected pension benefits based on receipt of SSA benefits and additional income from the horse show proceeds was proper, the appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


